UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Multi-Cap Growth Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Aerospace and defense (5.1%) Astronics Corp. (NON) 29,800 $1,889,618 Astronics Corp. Class B (NON) 5,980 388,461 General Dynamics Corp. 57,800 6,295,576 Honeywell International, Inc. 159,300 14,776,668 Rockwell Collins, Inc. 42,900 3,417,843 United Technologies Corp. 114,500 13,378,180 Airlines (1.4%) Delta Air Lines, Inc. 183,300 6,351,345 Spirit Airlines, Inc. (NON) 77,000 4,573,800 Auto components (0.9%) Dana Holding Corp. 103,700 2,413,099 TRW Automotive Holdings Corp. (NON) 58,932 4,810,030 Automobiles (0.3%) Tesla Motors, Inc. (NON) 11,200 2,334,640 Banks (1.7%) Ally Financial, Inc. 356 2,928,100 Bancorp, Inc. (The) (NON) 173,415 3,261,936 Bank of America Corp. 195,100 3,355,720 PacWest Bancorp 83,300 3,582,733 Beverages (1.9%) Brown-Forman Corp. Class B 26,500 2,376,785 Coca-Cola Enterprises, Inc. 73,000 3,486,480 Monster Beverage Corp. (NON) 48,900 3,396,105 PepsiCo, Inc. 51,200 4,275,200 Remy Cointreau SA (France) (S) 17,682 1,418,947 Biotechnology (5.8%) Aegerion Pharmaceuticals, Inc. (NON) (S) 24,700 1,139,164 Alkermes PLC (NON) 52,900 2,332,361 Biogen Idec, Inc. (NON) 13,900 4,251,593 BioMarin Pharmaceutical, Inc. (NON) 27,000 1,841,670 Celgene Corp. (NON) 48,161 6,723,276 Cubist Pharmaceuticals, Inc. (NON) 99,204 7,256,773 Gilead Sciences, Inc. (NON) 199,807 14,158,324 InterMune, Inc. (NON) 56,102 1,877,734 Neuralstem, Inc. (NON) 349,039 1,462,473 Retrophin, Inc. (NON) 92,044 1,957,776 Vertex Pharmaceuticals, Inc. (NON) 35,692 2,524,138 Building products (0.4%) Allegion PLC (Ireland) 64,866 3,384,059 Capital markets (2.0%) Carlyle Group LP (The) (Partnership shares) 86,265 3,031,352 Charles Schwab Corp. (The) 343,300 9,382,389 KKR & Co. LP 124,100 2,834,444 Chemicals (3.2%) Agrium, Inc. (Canada) (S) 25,500 2,486,760 Axiall Corp. 44,200 1,985,464 Chemtura Corp. (NON) 172,200 4,354,938 Dow Chemical Co. (The) 113,300 5,505,247 Monsanto Co. 49,800 5,665,746 Symrise AG (Germany) 47,874 2,391,477 W.R. Grace & Co. (NON) 28,100 2,786,677 Commercial services and supplies (1.1%) KAR Auction Services, Inc. 125,249 3,801,307 MiX Telematics, Ltd. ADR (South Africa) (NON) (S) 59,021 636,246 Tyco International, Ltd. 95,100 4,032,240 Communications equipment (0.8%) Juniper Networks, Inc. (NON) 87,600 2,256,576 Qualcomm, Inc. 55,217 4,354,413 Construction materials (0.3%) Eagle Materials, Inc. 25,000 2,216,500 Consumer finance (0.6%) American Express Co. 26,700 2,403,801 Santander Consumer USA Holdings, Inc. (NON) 89,034 2,143,939 Containers and packaging (0.3%) Sealed Air Corp. 73,816 2,426,332 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. (NON) 78,664 3,076,549 Diversified financial services (0.9%) CBOE Holdings, Inc. 14,400 815,040 CME Group, Inc. 82,900 6,135,429 Diversified telecommunication services (0.4%) Iridium Communications, Inc. (NON) 209,572 1,573,886 Verizon Communications, Inc. 34,453 1,638,929 Electrical equipment (0.5%) AMETEK, Inc. 76,150 3,920,964 Electronic equipment, instruments, and components (0.7%) Anixter International, Inc. 26,700 2,710,584 Hollysys Automation Technologies, Ltd. (China) (NON) 134,700 2,901,438 Energy equipment and services (2.1%) Dril-Quip, Inc. (NON) 21,100 2,365,310 Halliburton Co. 137,000 8,067,930 Oil States International, Inc. (NON) 16,934 1,669,692 Schlumberger, Ltd. 44,100 4,299,750 Food and staples retail (1.9%) Costco Wholesale Corp. 32,400 3,618,432 CVS Caremark Corp. 120,900 9,050,574 Whole Foods Market, Inc. (S) 45,000 2,281,950 Food products (1.1%) Hillshire Brands Co. 57,600 2,146,176 Mead Johnson Nutrition Co. 70,178 5,834,599 S&W Seed Co. (NON) (S) 71,652 530,941 Health-care equipment and supplies (3.0%) Align Technology, Inc. (NON) 15,200 787,208 AtriCure, Inc. (NON) 51,054 960,326 Baxter International, Inc. 62,376 4,589,626 GenMark Diagnostics, Inc. (NON) 186,920 1,857,985 St. Jude Medical, Inc. 91,600 5,989,724 Tornier NV (Netherlands) (NON) 114,587 2,431,536 Zeltiq Aesthetics, Inc. (NON) 52,505 1,029,623 Zimmer Holdings, Inc. 63,600 6,015,288 Health-care providers and services (0.7%) Catamaran Corp. (NON) 77,752 3,480,180 LifePoint Hospitals, Inc. (NON) 29,445 1,606,225 Hotels, restaurants, and leisure (3.4%) Bloomin' Brands, Inc. (NON) 133,643 3,220,796 Hilton Worldwide Holdings, Inc. (NON) 215,421 4,790,963 Intrawest Resorts Holdings, Inc. (NON) 105,853 1,380,323 Marriott International, Inc. Class A (S) 84,600 4,739,292 Merlin Entertainments PLC 144A (United Kingdom) (NON) 136,546 858,213 Norwegian Cruise Line Holdings, Ltd. (NON) 79,688 2,571,532 Wyndham Worldwide Corp. 119,233 8,731,433 Household durables (1.8%) Panasonic Corp. (Japan) 347,500 3,964,377 PulteGroup, Inc. 303,100 5,816,489 Whirlpool Corp. 29,200 4,364,232 Independent power and renewable electricity producers (0.4%) Calpine Corp. (NON) 158,758 3,319,630 Industrial conglomerates (0.7%) Siemens AG (Germany) 37,636 5,065,669 Insurance (1.3%) American International Group, Inc. 65,900 3,295,659 Hartford Financial Services Group, Inc. (The) 143,800 5,071,826 Prudential PLC (United Kingdom) 90,557 1,915,081 Internet and catalog retail (3.5%) Amazon.com, Inc. (NON) 21,700 7,302,484 Bigfoot GmbH (acquired 8/2/13, cost $703,425) (Private) (Brazil) (F) (RES) (NON) 32 474,342 Ctrip.com International, Ltd. ADR (China) (NON) (S) 34,810 1,755,120 Groupon, Inc. (NON) 218,300 1,711,472 HSN, Inc. 34,800 2,078,604 priceline.com, Inc. (NON) 10,585 12,616,156 Zalando AG (acquired 9/30/13, cost $1,255,524) (Private) (Germany) (F) (RES) (NON) 28 1,259,552 Internet software and services (7.2%) Baidu, Inc. ADR (China) (NON) 23,300 3,550,454 eBay, Inc. (NON) 104,600 5,778,104 Facebook, Inc. Class A (NON) 171,200 10,313,088 Google, Inc. Class A (NON) 29,288 32,641,769 Yahoo!, Inc. (NON) 51,900 1,863,210 Yandex NV Class A (Russia) (NON) (S) 74,300 2,243,117 IT Services (2.5%) Cognizant Technology Solutions Corp. (NON) 70,200 3,552,822 Visa, Inc. Class A (S) 75,600 16,319,016 Leisure products (0.3%) Sega Sammy Holdings, Inc. (Japan) 96,600 2,159,207 Life sciences tools and services (1.8%) PerkinElmer, Inc. 77,100 3,474,126 Thermo Fisher Scientific, Inc. 75,161 9,037,359 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) 40,505 1,493,014 Machinery (1.0%) TriMas Corp. (NON) 123,318 4,094,158 Wabtec Corp. 47,600 3,689,000 Marine (0.5%) Kirby Corp. (NON) 38,800 3,928,500 Media (3.2%) CBS Corp. Class B (non-voting shares) 96,300 5,951,340 Comcast Corp. Class A 121,000 6,052,420 DISH Network Corp. Class A (NON) 33,000 2,052,930 Liberty Global PLC Class A (United Kingdom) (NON) (S) 76,500 3,182,400 Liberty Global PLC Class C (United Kingdom) (NON) (S) 58,300 2,373,393 Madison Square Garden Co. (The) Class A (NON) 70,530 4,004,693 Rightmove PLC (United Kingdom) 27,891 1,226,630 Metals and mining (0.4%) Constellium NV Class A (Netherlands) (NON) 97,079 2,849,269 Multiline retail (0.5%) Dollar General Corp. (NON) 65,965 3,659,738 Oil, gas, and consumable fuels (4.0%) Anadarko Petroleum Corp. 27,279 2,312,168 Cabot Oil & Gas Corp. 72,200 2,446,136 Cheniere Energy, Inc. (NON) 21,100 1,170,926 EOG Resources, Inc. 27,700 5,433,909 Gaztransport Et Technigaz SA (France) (NON) 37,438 2,423,577 Gulfport Energy Corp. (NON) 47,800 3,402,404 Kodiak Oil & Gas Corp. (NON) 382,900 4,648,406 MPLX LP (Partnership shares) 8,367 409,899 QEP Resources, Inc. 144,700 4,259,968 Scorpio Tankers, Inc. 104,582 1,042,683 Suncor Energy, Inc. (Canada) 109,569 3,826,738 Paper and forest products (0.5%) International Paper Co. 79,200 3,633,696 Personal products (0.4%) Coty, Inc. Class A 224,093 3,356,913 Pharmaceuticals (5.0%) AbbVie, Inc. 79,500 4,086,300 Actavis PLC (NON) 52,600 10,827,710 Allergan, Inc. 42,600 5,286,660 AstraZeneca PLC ADR (United Kingdom) 70,100 4,548,088 Auxilium Pharmaceuticals, Inc. (NON) 49,500 1,345,410 Bristol-Myers Squibb Co. 75,000 3,896,250 Eli Lilly & Co. 61,500 3,619,890 Jazz Pharmaceuticals PLC (NON) 41,148 5,706,405 Professional services (0.6%) Nielsen Holdings NV 70,100 3,128,563 TrueBlue, Inc. (NON) 60,700 1,776,082 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. (Virgin Islands) (R) 57,100 1,802,076 American Tower Corp. (R) 40,323 3,301,244 Equity Lifestyle Properties, Inc. (R) 25,405 1,032,713 Real estate management and development (0.8%) CBRE Group, Inc. Class A (NON) 112,800 3,094,104 RE/MAX Holdings, Inc. Class A (NON) 95,950 2,766,239 Road and rail (1.5%) Genesee & Wyoming, Inc. Class A (NON) 25,100 2,442,732 Union Pacific Corp. 47,400 8,895,084 Semiconductors and semiconductor equipment (1.9%) Applied Materials, Inc. 185,500 3,787,910 Freescale Semiconductor, Ltd. (NON) (S) 71,370 1,742,142 Himax Technologies, Inc. ADR (Taiwan) (S) 79,600 916,992 Micron Technology, Inc. (NON) 353,067 8,353,565 Software (6.0%) Electronic Arts, Inc. (NON) (S) 206,300 5,984,763 Mentor Graphics Corp. 167,300 3,683,946 Microsoft Corp. 231,100 9,472,789 Oracle Corp. 208,150 8,515,417 Red Hat, Inc. (NON) 125,800 6,664,884 ServiceNow, Inc. (NON) 37,000 2,217,040 Splunk, Inc. (NON) 21,100 1,508,439 SS&C Technologies Holdings, Inc. (NON) 85,004 3,401,860 TiVo, Inc. (NON) 417,000 5,516,910 Specialty retail (3.4%) Bed Bath & Beyond, Inc. (NON) (S) 33,198 2,284,022 Five Below, Inc. (NON) (S) 80,100 3,402,648 Gap, Inc. (The) 66,200 2,651,972 Home Depot, Inc. (The) 88,800 7,026,744 Tile Shop Holdings, Inc. (NON) (S) 158,161 2,443,587 TJX Cos., Inc. (The) 86,204 5,228,273 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 33,600 3,275,328 Technology hardware, storage, and peripherals (5.2%) Apple, Inc. 53,296 28,606,095 NetApp, Inc. 46,500 1,715,850 SanDisk Corp. 43,373 3,521,454 Western Digital Corp. 72,400 6,647,768 Textiles, apparel, and luxury goods (1.5%) Michael Kors Holdings, Ltd. (NON) 48,900 4,560,903 NIKE, Inc. Class B 43,600 3,220,296 Tumi Holdings, Inc. (NON) 189,700 4,292,911 Tobacco (0.8%) Philip Morris International, Inc. 78,740 6,446,444 Trading companies and distributors (0.6%) DXP Enterprises, Inc. (NON) 8,300 783,430 WESCO International, Inc. (NON) 47,700 3,969,594 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) 71,454 2,630,221 Total common stocks (cost $632,462,912) WARRANTS (—%) (a) (NON) Expiration date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $230,603 Neuralstem, Inc. Ser. J (F) 1/3/19 3.64 146,170 80,394 Total warrants (cost $362,787) SHORT-TERM INVESTMENTS (5.7%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.11%, November 13, 2014 (SEGSF) $6,000 $5,997 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 (SEGSF) 130,000 129,982 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) 720,000 719,492 U.S. Treasury Bills with an effective yield of 0.09%, August 21, 2014 (SEGSF) 80,000 79,982 U.S. Treasury Bills with an effective yield of 0.06%, August 14, 2014 (SEGSF) 50,000 49,989 Putnam Cash Collateral Pool, LLC 0.18% (d) 34,244,799 34,244,799 Putnam Short Term Investment Fund 0.07% (AFF) 9,680,650 9,680,650 Total short-term investments (cost $44,910,792) TOTAL INVESTMENTS Total investments (cost $677,736,491) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $19,043,681) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/21/14 $9,509,238 $9,592,471 $83,233 UBS AG Euro Sell 6/18/14 9,451,366 9,451,210 (156) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 60,328 $— 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTP12P) of common stocks $191,751 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $781,470,578. (b) The aggregate identified cost on a tax basis is $678,254,156, resulting in gross unrealized appreciation and depreciation of $153,953,113 and $11,092,860, respectively, or net unrealized appreciation of $142,860,253. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,733,894, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $12,615,305 $44,307,414 $47,242,069 $1,234 $9,680,650 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $34,244,799, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $33,829,401. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $156 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $879,520. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $141,461,655 $6,123,584 $1,733,894 Consumer staples 48,219,546 — — Energy 47,779,496 — — Financials 59,225,725 2,928,100 — Health care 127,594,215 — — Industrials 104,619,119 — — Information technology 190,742,415 — — Materials 36,302,106 — — Telecommunication services 5,843,036 — — Utilities 3,319,630 — — Total common stocks Warrants 230,603 80,394 — Short-term investments 9,680,650 35,230,241 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $83,077 $— Total return swap contracts — 191,751 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $83,233 $156 Equity contracts 502,748 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $18,300,000 OTC total return swap contracts (notional) $10,300,000 Warrants (number of warrants) 470,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG UBS AG Total Assets: OTC Total return swap contracts*# — — Forward currency contracts# — — Total Assets $— Liabilities: OTC Total return swap contracts*# —
